978 F.2d 1263
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Willie James JEFFRIES, Jr., Appellant,v.Crispus C. NIX, Warden, Appellee.
No. 91-3782SI.
United States Court of Appeals,Eighth Circuit.
Submitted:  October 26, 1992.Filed:  November 6, 1992.

Before FAGG, Circuit Judge, HEANEY, Senior Circuit Judge, and STUART,* Senior District Judge.
PER CURIAM.


1
In 1988, Willie James Jeffries, Jr. filed a federal habeas action attacking his Iowa conviction for first-degree sexual abuse.  The district court denied relief, and we affirmed,  Jeffries v. Nix, 912 F.2d 982 (8th Cir. 1990), cert. denied, 111 S. Ct. 1327 (1991).  Jeffries then filed this second habeas action asserting only that his earlier habeas attorney ineffectively assisted him because the attorney should have alleged additional unidentified grounds for habeas relief.  The district court dismissed Jeffries's petition because it abused the writ and failed to state a ground for relief.


2
We agree with the district court that Jeffries has no constitutional right to federal habeas counsel.  Cornman v.  Armontrout, 959 F.2d 727, 730 (8th Cir. 1992).  Thus, the ineffective assistance of Jeffries's first habeas attorney is not an independent ground for habeas relief nor an excuse for Jeffries's failure to raise the additional unidentified claims in his first federal habeas petition.  Id. Jeffries does not assert he is actually innocent of the crime of conviction.   See Shaw v. Delo, 971 F.2d 181, 185 (8th Cir. 1992).  Accordingly, we affirm the dismissal of Jeffries's second federal habeas petition.



*
 The HONORABLE WILLIAM C. STUART, Senior District Judge for the Southern District of Iowa, sitting by designation